Title: From George Washington to Patrick Henry, 28 March 1778
From: Washington, George
To: Henry, Patrick



Dr Sir
Camp [Valley Forge] March 28: 1778

Just as I was about to close my Letter of Yesterday, your favor of the 5 Instant came to hand.
I can only thank you again, in the language of the most undissembled gratitude, for your friendship; and assure you, the indulgent disposition, which Virginia in particular and the States in general entertain towards me, gives me the most sensible pleasure. The approbation of my Country is what I wish, and as far as my abilities and opportunity will permit, I hope I shall endeavour to deserve it. It is the highest reward to a feeling mind, and happy are they, who so conduct themselves, as to merit it.
The Anonymous Letter, with which you were pleased to favor me, was written by Doctor Rush, so far as I can judge from a similitude of hands. This Man has been elaborate & studied in his professions of regard for me; and long since the Letter to you.
My caution to avoid anything that could injure the service, prevented me from communicating, but to very few of my friends, the intrigues of a faction, which I know was formed against me, since it might serve to publish our internal dissentions; but their own restless zeal to advance their views, has too clearly betrayed them, and made concealment on my part fruitless. I cannot precisely mark the extent of their views, but it appeared in general, that General Gates was to be exalted, on the ruin of my reputation and influence. This I am authorised to say

from undeniable facts, in my own possession, from publications, the evident scope of which, could not be mistaken, and from private detractions industriously circulated. Genl Mifflin it is commonly supposed, bore the second part in the Cabal; and General Conway, I know, was a very active, and malignant partizan but I have good reasons to believe that their machinations have recoiled most sensibly upon themselves.
I am happy to hear, the Assembly have authorized the Executive power to provide their Troops with cloathing & other necessaries. If the several States attend to this important business, I am persuaded, we shall not experience the same wants—not to say miseries that we heretofore have. The Commissary’s department too, I trust, will be under better regulations, than what it has been. Our difficulties & distresses, in this instance, have not arisen from a scarcity of provision, but from improper persons, or rather none at all, being employed.
The arrival of the French ship is an agreable circumstance, as, I presume, she brought goods; and as it is a proof of the friendly disposition of the Nation. If she was in commission of the King, it would be still better. With sentiments of great esteem & regard I am Dr Sir Yr Affect. Hbl. servant

Go: Washington

